—Kane, J.
Appeal from a judgment of the County Court of Tompkins County (Barrett, J.), rendered April 23, 1982, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
The charge to which defendant pleaded guilty was in full satisfaction of seven other charges which included five related to controlled substances, one for criminal possession of a weapon and one for bail jumping. The record demonstrates that defendant was fully advised of all his rights and the consequences of his plea at the time the provisions for the negotiated plea were placed on the record. There is no merit to defendant’s contention upon this appeal that his representation by counsel was inadequate, for the transcript of all the proceedings before County Court establishes, conclusively, otherwise.
*533Judgment affirmed. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.